Exhibit 10.20

[NTELOS HOLDINGS CORP. LETTERHEAD]

[Grant Date]

[Grantee Name]

[Grantee Address]

Dear [Grantee Name]:

Pursuant to the NTELOS Holdings Corp. Amended and Restated Equity Incentive Plan
(the “Plan”), the Plan’s administrative committee (the “Committee”) hereby
grants to you an Incentive Stock Option (“Option”) to purchase
[                    ] shares of Common Stock of NTELOS Holdings Corp., par
value $.01, at an Exercise Price of $[            ] per share, which is not less
than the Fair Market Value of a share of Common Stock on the date of grant of
this Option.

This Award is subject to the applicable terms and conditions of the Plan, which
are incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. All capitalized terms used herein have the
meanings set forth herein or in the Plan, as applicable.

Subject to your continued employment with the Company or any of its Subsidiaries
until such time, your Award will vest and become exercisable as follows (the
“Time Vesting Schedule”):

[25% of Award] shares will vest on [             200__];

An additional [25% of Award] shares will vest on [             200__];

An additional [25% of Award] shares will vest on [             200__]; and

The final [25% of Award] shares will vest on [             200__].

In addition to the Time Vesting Schedule, the following enhanced vesting
provisions shall also apply to your Award. In the event that during your
employment with the Company or any of its Subsidiaries, a Change in Control, as
defined in the Plan, occurs, then your entire Award will fully vest and become
exercisable.

To the extent that the aggregate Fair Market Value of Common Stock with respect
to which this Option and all other options intended to be Incentive Stock
Options (whether granted pursuant to the Plan or any other plan of the Company
and its subsidiaries) that are exercisable for the first time by you during any
calendar year exceeds $100,000, such Options above the $100,000 limit will be
treated as Non-Qualified Options.

Subject to the terms of the Plan and your continued employment through such
date, any vested and exercisable portion of the Option will remain available for
purchase until the expiration date of [                    ] (the “Expiration
Date”). However, notwithstanding the foregoing, upon your Termination Date, the
Option shall remain exercisable only in accordance with the terms of the Plan
(the “Exercise Period”). Any vested and exercisable portion of your Award that
is not so exercised within the applicable Exercise Period shall be forfeited
with no further compensation due to you. Additionally, unless otherwise provided
by the Committee, any portion of your Award that is not vested or exercisable as
of your Termination Date shall be forfeited with no further compensation due to
you.



--------------------------------------------------------------------------------

All or part of the exercisable Options may be exercised by you upon (a) your
written notice to the Company of exercise and (b) your payment of the Exercise
Price in full at the time of exercise in any manner provided for under the terms
of the Plan. This Option is nontransferable, other than by will or the laws of
descent and distribution. This Option is exercisable during your lifetime only
by you.

By accepting this Award, you agree upon grant of your Award to be bound by the
following confidentiality and non-solicitation restrictions:

Confidentiality. You understand and acknowledge that during your employment with
the Company, you have been and will be making use of, acquiring or adding to the
Company’s Confidential Information (as defined below). In order to protect the
Confidential Information, you will not, during your employment with the Company
or at any time thereafter, in any way utilize any of the Confidential
Information except in connection with your employment by the Company. You will
not at any time use any Confidential Information for your own benefit or the
benefit of any person except the Company. At the end of your employment with the
Company, you will surrender and return to the Company any and all Confidential
Information in your possession or control, as well as any other Company property
that is in your possession or control. The term “Confidential Information” shall
mean any information that is confidential and proprietary to the Company,
including but not limited to the following general categories: (a) trade
secrets; (b) lists and other information about current and prospective
customers; (c) plans or strategies for sales, marketing, business development,
or system build-out; (d) sales and account records; (e) prices or pricing
strategy or information; (f) current and proposed advertising and promotional
programs; (g) engineering and technical data; (h) the Company’s methods,
systems, techniques, procedures, designs, formulae, inventions and know-how;
personnel information; (i) legal advice and strategies; and (j) other
information of a similar nature not known or made available to the public or the
Company’s competitors. “Confidential Information” shall also include any such
information that you may prepare or create during your employment with the
Company, as well as such information that has been or may be created or prepared
by others. This promise of confidentiality is in addition to any common law or
statutory rights of the Company to prevent disclosure of its trade secrets
and/or Confidential Information.

Non-Solicitation. While you are employed by the Company and for 1 year after
your Termination Date, you will not, directly or indirectly, solicit or
encourage any employee of the Company to terminate employment with the Company;
hire, or cause to be hired, for any employment by a Competitor, any person who
within the preceding 12 month period has been employed by the Company, or assist
any other person, firm, or corporation to do any of the foregoing acts.
Additionally, while you are employed by the Company and for 1 year after your
Termination Date, you will not, directly or indirectly, sell, attempt to sell,
provide or attempt to provide, any wireless or wireline telecommunication
services, including but not limited to internet services, to any person or
entity who was a customer or an actively sought prospective customer of the
Company, at any time during the Executive’s employment with the Company.

In the event you breach any of the foregoing confidentiality or non-solicitation
restrictions, in addition to any contractual or common law right the Company may
have against you, you will waive and forfeit any and all rights to any further
benefits under this agreement or under the Plan and you will repay the Company
for any benefit you may have already received under this agreement or under the
Plan.

The Company may impose any additional conditions or restrictions on the Award or
the exercise of the Option as it deems necessary or advisable to ensure that all
rights granted under the Plan satisfy the requirements of applicable securities
laws. The Company shall not be obligated to issue or deliver any shares if such
action violates any provision of any law or regulation of any governmental
authority or national securities exchange.

The Committee may amend the terms of this Award to the extent it deems
appropriate to carry out the terms of the Plan. The construction and
interpretation of any provision of this Award or the Plan shall be final and
conclusive when made by the Committee.



--------------------------------------------------------------------------------

Nothing in this letter shall confer on you the right to continue in the service
of the Company or any of its Subsidiaries or interfere in any way with the right
of the Company or any of its Subsidiaries to terminate your employment at any
time, which rights shall be subject to the terms and conditions of any
applicable employment agreement or other contractual relationship between you
and the Company or any of its Subsidiaries.



--------------------------------------------------------------------------------

Please sign and return a copy of this agreement to [                    ],
designating your approval of this letter. This acknowledgement must be returned
within thirty (30) days of the date hereof; otherwise, the Award will lapse and
become null and void. Your signature will also acknowledge that you have
received and reviewed the Plan and that you agree to be bound by the applicable
terms of such document.

 

Very truly yours, NTELOS HOLDINGS CORP. By:  

 

 

ACKNOWLEDGED AND ACCEPTED    Dated:      Enclosures                 (Copy of
Plan)